Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 1 of 11 PageID #: 242




         EXHIBIT A
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 2 of 11 PageID #: 243



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION
                                                    §
BLITZSAFE TEXAS, LLC,                               §    Case No. 2:19-cv-00403-JRG
                                                    §
                            Plaintiff,              §    JURY TRIAL DEMANDED
                                                    §
            v.                                      §
                                                    §
NAVISTAR, INC. and NAVISTAR                         §
INTERNATIONAL CORP.,                                §
                                                    §
                            Defendants.             §

                                         DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

       1.        Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil

                 Procedure 26(a)(1), each party shall disclose to every other party the following

                 information:

                 (a)    the correct names of the parties to the lawsuit;

                 (b)    the name, address, and telephone number of any potential parties;

                 (c)    the legal theories and, in general, the factual bases of the disclosing party’s

                        claims or defenses (the disclosing party need not marshal all evidence that

                        may be offered at trial);

                 (d)    name, address, and telephone number of persons having knowledge of

                        relevant facts, a brief statement of each identified person’s connection

                        with the case, and a brief, fair summary of the substance of the

                        information known by any such person;
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 3 of 11 PageID #: 244



               (e)    any indemnity and insuring agreements under which any person or entity

                      carrying on an insurance business may be liable to satisfy part or all of a

                      judgment entered in this action or to indemnify or reimburse for payments

                      made to satisfy the judgment;

               (f)    any settlement agreements relevant to the subject matter of this action; and

               (g)    any statement of any party to the litigation.

       2.      Disclosure of Expert Testimony. A party must disclose to the other parties the

               identity of any witness it may use at trial to present evidence under Federal Rule

               of Evidence 702, 703 or 705, and:

               (a)    if the witness is one retained or specially employed to provide expert

                      testimony in the case or one whose duties as the party’s employee

                      regularly involve giving expert testimony, provide the disclosures required

                      by Federal Rule of Civil Procedure 26(a)(2)(B) and Local Rule CV-26;

                      and

               (b)    for all other such witnesses, provide the disclosure required by Federal

                      Rule of Civil Procedure 26(a)(2)(C).
                                                                                1
       3.      Additional Disclosures. Without awaiting a discovery request, each party will

               make the following disclosures to every other party:

               (a)    provide the disclosures required by the Patent Rules for the Eastern

                      District of Texas with the following modifications to P.R. 3-1 and P.R. 3-

                      3:



1
 The Court anticipates that this disclosure requirement will obviate the need for requests for
production.


                                                2
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 4 of 11 PageID #: 245



                  i.     If a party claiming patent infringement asserts that a claim element

                         is a software limitation, the party need not comply with P.R. 3-1

                         for those claim elements until 30 days after source code for each

                         Accused Instrumentality is produced by the opposing party.

                         Thereafter, the party claiming patent infringement shall identify,

                         on an element-by-element basis for each asserted claim, what

                         source code of each Accused Instrumentality allegedly satisfies the

                         software limitations of the asserted claim elements.

                  ii.    If a party claiming patent infringement exercises the provisions of

                         Paragraph 3(a)(i) of this Discovery Order, the party opposing a

                         claim of patent infringement may serve, not later than thirty (30)

                         days after receipt of a Paragraph 3(a)(i) disclosure, supplemental

                         “Invalidity Contentions” that amend only those claim elements

                         identified as software limitations by the party claiming patent

                         infringement.

            (b)   produce or permit the inspection of all documents, electronically stored

                  information, and tangible things in the possession, custody, or control of

                  the party that are relevant to the pleaded claims or defenses involved in

                  this action, except to the extent these disclosures are affected by the time

                  limits set forth in the Patent Rules for the Eastern District of Texas; and

            (c)   provide a complete computation of any category of damages claimed by

                  any party to the action, and produce or permit the inspection of documents

                  or other evidentiary material on which such computation is based,




                                            3
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 5 of 11 PageID #: 246



                   including materials bearing on the nature and extent of injuries suffered,

                   except that the disclosure of the computation of damages may be deferred

                   until the time for Expert Disclosures if a party will rely on a damages

                   expert.

      4.    Protective Orders. The parties will submit a proposed Protective Order to the

            Court on the date specified in the Docket Control Order, along with any disputes

            concerning its provisions.

      5.    Discovery Limitations. The discovery in this cause is limited to the disclosures

            described in Paragraphs 1–3 together with:

            (a)    Definition of “Defendant”: For the purposes of this Paragraph,

                   “Defendant” refers to Navistar, Inc. and Navistar International Corp.

                   (“Navistar”)

            (b)    Interrogatories: Plaintiff may serve thirty-five (35) interrogatories on

                   Defendant and Defendant may serve thirty-five (35) interrogatories on

                   Plaintiff.

            (c)    Requests for Admission: Plaintiff may serve thirty-five (35) requests for

                   admission on Defendant may serve thirty-five (35) requests for admission

                   on Plaintiff. In addition, the parties will be permitted to serve a reasonable

                   number of requests for admissions for authentication of documents and

                   things and the parties may serve fifteen (15) requests for admission

                   regarding whether a document qualifies as a printed publication under 35

                   U.S.C. § 102. The parties are required to meet and confer in good faith

                   prior to serving any request for admission directed solely to the




                                             4
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 6 of 11 PageID #: 247



                  authentication of documents and things to determine whether the requests

                  are necessary and reasonable.

            (d)   Party Depositions: Plaintiff may take up to thirty-five (35) total hours of

                  deposition testimony (inclusive of both 30(b)(1) and 30(b)(6) depositions)

                  of Defendant. Defendant may take up to 35 hours of deposition testimony

                  of Plaintiff (inclusive of both 30(b)(1) and 30(b)(6) depositions).

                  Depositions of experts and third parties do not count against these limits.

            (e)   Expert Depositions: Each party is limited to four (4) expert witnesses.

                  Should a party seek to submit a report from five (5) or more experts, the

                  Parties agree to negotiate in good faith regarding the scope of the case, the

                  need for (an) additional expert(s), and whether modification of the expert

                  deposition limits are necessary given the needs of the case. Plaintiff may

                  depose each of Defendant’s experts for up to seven hours. Defendant may

                  depose each of Plaintiff’s validity experts for up to seven (7) hours per

                  patent if different experts opine on each asserted patent, or ten (10) hours

                  total if one expert covers both asserted patents with respect to a given

                  basis for invalidity (e.g., 102/103 or 112). Defendant may depose each of

                  Plaintiff’s infringement experts for up to seven (7) hours per patent if

                  different experts opine on each asserted patent, or ten (10) hours total if a

                  single expert opines on both asserted patents. Defendant may depose each

                  of Plaintiff’s damages experts for up to seven (7) hours.

            (f)   Third Parties: Plaintiff and Defendant may each take up to sixty (60) hours

                  of non-party deposition testimony. Any deposition of the named inventor,




                                            5
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 7 of 11 PageID #: 248



                       Ira Marlowe, does not count against this limit unless he is designated as a

                       Rule 30(b)(6) witness for a third party.

               (g)     The parties agree that the provisions of Fed. R. Civ. P. 26(b)(1) as

                       amended effective December 1, 2015 regarding proportionality of

                       discovery will apply to this case, namely, that the scope of discovery will

                       be proportional to the needs of the case, considering the importance of the

                       issues at stake in the action, the amount in controversy, the parties’

                       relative access to relevant information, the parties’ resources, the

                       importance of discovery in resolving the issues, and whether the burden or

                       expense of the proposed discovery outweighs its likely benefit.

               (h)     Any party may later move to modify these limitations for good cause or by

                       agreement.

       6.      Privileged Information. There is no duty to disclose privileged documents or

information. However, the parties are directed to meet and confer concerning privileged

documents or information after the Status Conference. By the deadline set in the Docket Control

Order, the parties shall exchange privilege logs identifying the documents or information and the

basis for any disputed claim of privilege in a manner that, without revealing information itself

privileged or protected, will enable the other parties to assess the applicability of the privilege or

protection. Any party may move the Court for an order compelling the production of any

documents or information identified on any other party’s privilege log. If such a motion is made,

the party asserting privilege shall respond to the motion within the time period provided by Local

Rule CV-7. The party asserting privilege shall then file with the Court within the time period

provided by Local Rule CV-7 any proof in the form of declarations or affidavits to support their




                                                  6
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 8 of 11 PageID #: 249



assertions of privilege, along with the documents over which privilege is asserted for in camera

inspection.

       7.      Signature. The disclosures required by this Order shall be made in writing and

signed by the party or counsel and shall constitute a certification that, to the best of the signer’s

knowledge, information and belief, such disclosure is complete and correct as of the time it is

made. If feasible, counsel shall meet to exchange disclosures required by this Order; otherwise,

such disclosures shall be served as provided by Federal Rule of Civil Procedure 5. The parties

shall promptly file a notice with the Court that the disclosures required under this Order have

taken place.

       8.      Duty to Supplement. After disclosure is made pursuant to this Order, each party is

under a duty to supplement or correct its disclosures immediately if the party obtains information

on the basis of which it knows that the information disclosed was either incomplete or incorrect

when made, or is no longer complete or true.

       9.      Discovery Disputes.

               (a)     Except in cases involving claims of privilege, any party entitled to receive

                       disclosures (“Requesting Party”) may, after the deadline for making

                       disclosures, serve upon a party required to make disclosures (“Responding

                       Party”) a written statement, in letter form or otherwise, of any reason why

                       the Requesting Party believes that the Responding Party’s disclosures are

                       insufficient. The written statement shall list, by category, the items the

                       Requesting Party contends should be produced. The parties shall promptly

                       meet and confer. If the parties are unable to resolve their dispute, then the

                       Responding Party shall, within fourteen (14) days after service of the




                                                 7
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 9 of 11 PageID #: 250



                  written statement upon it, serve upon the Requesting Party a written

                  statement, in letter form or otherwise, which identifies (1) the requested

                  items that will be disclosed, if any, and (2) the reasons why any requested

                  items will not be disclosed. The Requesting Party may thereafter file a

                  motion to compel.

            (b)   An opposed discovery related motion, or any response thereto, shall not

                  exceed seven (7) pages. Attachments to a discovery related motion, or a

                  response thereto, shall not exceed five (5) pages per attachment, exclusive

                  of the discovery requests and/or responses at issue which may exceed five

                  (5) pages. No further briefing is allowed absent a request or order from the

                  Court.

            (c)   Prior to filing any discovery related motion, the parties must fully comply

                  with the substantive and procedural conference requirements of Local

                  Rule CV-7(h) and (i). Within seventy-two (72) hours of the Court setting

                  any discovery motion for a hearing, each party’s lead attorney (see Local

                  Rule CV-11(a)) and local counsel shall meet and confer in person or by

                  telephone, without the involvement or participation of other attorneys, in

                  an effort to resolve the dispute without Court intervention.

            (d)   Counsel shall promptly notify the Court of the results of that meeting by

                  filing a joint report of no more than two pages. Unless excused by the

                  Court, each party’s lead attorney shall attend any discovery motion

                  hearing set by the Court (though the lead attorney is not required to argue

                  the motion).




                                            8
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 10 of 11 PageID #: 251



                (e)     Any change to a party’s lead attorney designation must be accomplished

                        by motion and order.

                (f)     Counsel are directed to contact the chambers of the undersigned for any

                        “hot-line” disputes before contacting the Discovery Hotline provided by

                        Local Rule CV-26(e). If the undersigned is not available, the parties shall

                        proceed in accordance with Local Rule CV-26(e).

        10.     No Excuses. A party is not excused from the requirements of this Discovery

 Order because it has not fully completed its investigation of the case, or because it challenges the

 sufficiency of another party’s disclosures, or because another party has not made its disclosures.

 Absent court order to the contrary, a party is not excused from disclosure because there are

 pending motions to dismiss, to remand or to change venue.

        11.     Filings. Only upon request from chambers shall counsel submit to the court

 courtesy copies of any filings.

        12.     Proposed Stipulations by the Parties Regarding Discovery:

                (a)     The parties agree that they will serve each other with copies of any

                        subpoena or deposition notice directed to a third-party. A party receiving

                        documents from a third party will provide copies of those documents to

                        each other party within three (3) business days of receiving those

                        documents. The parties agree to consult with each other before scheduling

                        any third-party deposition and to provide at least five (5) business days’

                        notice of the selected court reporting agency to allow for the coordination

                        of remote depositions, including the logistics of soft copy exhibits.




                                                  9
Case 2:19-cv-00403-JRG Document 27-1 Filed 06/01/20 Page 11 of 11 PageID #: 252



                (b)    The parties agree that, unless good cause is shown, the parties shall not be

                       required to log any privileged documents created on or after December 4,

                       2019.

                (c)    The parties agree to accept service by email to all counsel of record for the

                       party to be served.

                (d)    The parties will submit a proposed e-discovery order within forty-five (45)

                       days after the Scheduling Conference.

                (e)    Pursuant to Federal Rule of Evidence 502(d), inadvertent production of

                       materials covered by the attorney-client privilege or work-product

                       protection is not a waiver in this or any other federal or state proceeding.

                       In case of inadvertent production, at the producing party’s request, the

                       receiving party shall immediately return or destroy the inadvertently

                       produced materials. The producing party will provide a privilege log in

                       accordance with Paragraph 6.

        13.     Standing Orders. The parties and counsel are charged with notice of and are

 required to fully comply with each of the Standing Orders of this Court. Such are posted on the

 Court’s website at

 http://www.txed.uscourts.gov/page1.shtml?location=info:judge&judge=17.The substance of

 some such orders may be included expressly within this Discovery Order, while others

 (including the Court’s Standing Order Regarding Protection of Proprietary and/or Confidential

 Information to Be Presented to the Court During Motion and Trial Practice) are incorporated

 herein by reference. All such standing orders shall be binding on the parties and counsel,

 regardless of whether they are expressly included herein or made a part hereof by reference.




                                                 10
